           Case MDL No. 2804 Document 5084 Filed 07/29/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Johnson County, Texas v. CVS Health Corporation et al.,          )              MDL No. 2804
            S.D. Texas, C.A. No. 4:19-01637                            )


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Johnson County) on May 16, 2019. Prior
to expiration of that order's 7-day stay of transmittal, plaintiff in Johnson County filed a notice of
opposition to the proposed transfer. Plaintiff later filed a motion and brief to vacate the conditional
transfer order. This matter was then considered by the Panel at its hearing session in Portland,
Oregon, on July 25, 2019. The Panel has now been informed that Johnson County was remanded
to the 152nd Judicial District Court of Harris County, Texas, by the Honorable Andrew S. Hanen in
an order filed on July 24, 2019.

      IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
"CTO-93" filed on May 16, 2019, is VACATED insofar as it relates to this action.


                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
